               Case 19-10655-JKO        Doc 114      Filed 08/29/19      Page 1 of 7



                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                Fort Lauderdale Division
                                 www.flsb.uscourts.gov

In re:
                                                             Case No. 19-10655-JKO
CONSUMER ADVOCACY
CENTER, INC.,                                                Chapter 7

                  Debtor.
_________________________________/

           CHAPTER 7 TRUSTEE’S AGREED MOTION FOR TURNOVER OF
          PROPERTY OF THE ESTATE FROM MAVERICK BANKCARD, INC.

         Sonya S. Slott, as Chapter 7 Trustee (the “Trustee”) for Consumer Advocacy Center, Inc.

(the “Debtor”), by and through her undersigned counsel, files this Agreed Motion for Turnover of

Property of the Estate from Maverick BankCard, Inc. with respect to a merchant account reserve

in the amount of $167,248.45 (the “Motion”) and in support thereof states as follows:

                                    Procedural Background

         1.     On January 16, 2019, the Debtor filed a voluntary petition for relief under Chapter

11 of the Bankruptcy States Code.

         2.     On July 31, 2019, this Court entered an Order Directing the Appointment of a

Chapter 11 Trustee and Setting Status Conference [ECF No. 69]. Sonya S. Slott was thereafter

appointed as the Debtor’s Chapter 11 trustee [ECF No. 70].

         3.     On August 20, 2019, this Court entered an Order converting the Debtor’s case to a

chapter 7 proceeding [ECF No. 86]. Sonya S. Slott was thereafter appointed as the Debtor’s

Chapter 7 Trustee [ECF No. 89].

         4.     Prior to the Petition Date, the Debtor was in the business of providing services

relating to assistance with student loan debt relief. According to the Debtor, it “assisted Federal

student loan borrowers by helping them choose the best Dept. of Education repayment programs
                Case 19-10655-JKO              Doc 114       Filed 08/29/19        Page 2 of 7



to suit their needs. The Debtor also assisted such borrowers by preparing the requisite

documentation they needed to submit to the Dept. of Education.” See ECF No. 11.

                          Agreed Turnover from Maverick BankCard, Inc.

        5.       In the course of its pre-petition operations, the Debtor utilized several merchant

service companies to process credit and debit card transactions, including Maverick BankCard,

Inc. (“Maverick”). In connection therewith, credit card processors typically withhold a reserve

for future potential chargebacks.

        6.       While not disclosed in the Debtor’s petition or statement of financial affairs, the

Trustee discovered in the course of her initial due diligence that Maverick is holding funds in a

reserve account for the Debtor in the amount of $167,248.45 (the “Reserve Funds”). 1

        7.       The Reserve Funds are property of the estate.

        8.       Maverick has agreed to turn over the Reserve Funds to the Trustee, but has

requested an Order from this Court providing for such turnover. Accordingly, the Trustee

requests the entry of an Agreed Order substantially in the form attached hereto as Exhibit “A”

providing for the turnover of the Reserve Funds to the Trustee.

        WHEREFORE, the Trustee seeks the entry of an Order substantially in the form attached

hereto as Exhibit “A” (i) granting the Motion, (ii) providing for the turnover of the Reserve

Funds to the Trustee, and (iii) granting such other relief as the Court may deems just and

appropriate.




1
 The Trustee is in the process of investigating whether other merchant processing companies are holding funds that
belong to the estate.



                                                        2
              Case 19-10655-JKO         Doc 114      Filed 08/29/19     Page 3 of 7



       Dated: August 29, 2019

                                              GENOVESE JOBLOVE & BATTISTA, P.A.
                                              Attorneys for Chapter 7 Trustee
                                              100 Southeast Second Street, Suite 4400
                                              Miami, Florida 33131
                                              Telephone: (305) 349-2300
                                              Facsimile: (305) 349-2310

                                              By:    /s/    Heather L. Harmon
                                                     Glenn D. Moses, Esq.
                                                     Fla. Bar No. 174556
                                                     gmoses@gjb-law.com
                                                     Heather L. Harmon, Esq.
                                                     Fla. Bar No. 013192
                                                     hharmon@gjb-law.com


                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing Motion was served
via the Court’s Case Management/Electronic Case Filing System upon all interested creditors
and parties registered to receive electronic notification on this matter as indicated on the Service
List below and via U.S. Mail upon Gary A. Nye, Esq., Roxborough, Pomerance, Nye, &
Adreani, LLP., 5820 Canoga Ave., Suite 250, Woodland Hills, California 91367, on this 29th day
of August, 2019.

                                                     By:    /s/ Heather L. Harmon
                                                           Heather L. Harmon, Esq.



                                         SERVICE LIST


Notice will be served via CM/ECF notification upon:

Brian S Behar, Esq on behalf of Debtor Consumer Advocacy Center Inc. bsb@bgglaw.net

Larry I Glick on behalf of Interested Party Albert Kim lglick@shutts.com, dsuengas@shutts.com

Heather L Harmon, Esq on behalf of Trustee Sonya Salkin Slott
HHarmon@gjb-law.com, gjbecf@gjb-law.com;ecastellanos@gjb-
law.com;gjbecf@ecf.courtdrive.com;jzamora@gjb-law.com



                                                 3
              Case 19-10655-JKO        Doc 114     Filed 08/29/19   Page 4 of 7



Peter H Levitt, Esq on behalf of Interested Party Albert Kim
plevitt@shutts-law.com, lbugliaro@shutts.com

Glenn D Moses, Esq on behalf of Trustee Sonya Salkin Slott
gmoses@gjb-law.com, gjbecf@gjb-law.com;chopkins@gjb-law.com;vlambdin@gjb-
law.com;jzamora@gjb-law.com;gjbecf@ecf.courtdrive.com;ecastellanos@gjb-law.com

Office of the US Trustee USTPRegion21.MM.ECF@usdoj.gov

Sarah Preis on behalf of Bureau of Consumer Financial Protection sarah.preis@cfpb.gov

Zana Michelle Scarlett on behalf of Office of the US Trustee Zana.M.Scarlett@usdoj.gov

Sonya Salkin Slott sonya@msbankrupt.com,
FL41@ecfcbis.com;sls1@trustesolutions.net;mark@msbankrupt.com;Kristen@msbankrupt.com
;sls@msbankrupt.com;trusteesalkin@msbankrupt.com;Zachary@msbankrupt.com

Charles R Sterbach on behalf of Office of the US Trustee Charles.r.sterbach@usdoj.gov

Jesse D Stewart on behalf of Bureau of Consumer Financial Protection jesse.stewart@cfpb.gov




                                               4
Case 19-10655-JKO   Doc 114   Filed 08/29/19   Page 5 of 7




        EXHIBIT “A”
            (Proposed Order)




                          5
              Case 19-10655-JKO        Doc 114     Filed 08/29/19     Page 6 of 7




                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                Fort Lauderdale Division
                                 www.flsb.uscourts.gov

In re:
                                                           CASE NO. 19-10655-JKO
CONSUMER ADVOCACY CENTER, INC.,
                                                           Chapter 11
                  Debtor.
________________________________________/

ORDER GRANTING CHAPTER 7 TRUSTEE’S AGREED MOTION FOR TURNOVER
    OF PROPERTY OF THE ESTATE FROM MAVERICK BANKCARD, INC.

         THIS CAUSE came before the Court on September __, 2019 at ____.m. upon the

Chapter 7 Trustee’s Agreed Motion for Turnover of Property of the Estate from Maverick

BankCard, Inc. (the “Motion”) [ECF No. ___] filed by Sonya S. Slott, as Chapter 7 Trustee (the

“Trustee”) for Consumer Advocacy Center, Inc. (the “Debtor”). The Court, having considered

the Motion, the presentation of counsel, noting the agreement of Maverick BankCard, Inc.

(“Maverick”) to the form and entry of this Order, and being otherwise apprised of the premises,

         ORDERS as follows:
                   Case 19-10655-JKO              Doc 114       Filed 08/29/19        Page 7 of 7



           1.       The Motion is GRANTED.

           2.       Maverick is directed to turn over the Reserve Funds 1 in the amount of

$167,248.45 to the Trustee within 5 days of the entry of this Order.



                                                          ###


Submitted by:
Glenn D. Moses, Esq.
Genovese Joblove & Battista, P.A.
Attorneys for Sonya S. Slott, Chapter 7 Trustee
100 Southeast Second Street, 44th Floor
Miami, Florida 33131
Telephone: 305.349.2300
Facsimile: 305.349.2310

Copy to:
Glenn D. Moses, Esq.
[Attorney Moses shall forward a conformed copy of this Order to all interested parties.]




1
    Capitalized terms not otherwise defined herein shall have the same meaning as set forth in the Motion.
[12322-001/3068298/1]                                       2
